DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/14/2020 and 02/22/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on November 23, 2020, wherein claims 1-34 are pending of which claims 18-20 are currently withdrawn and drawn to non-elected claims.

Response to Arguments
5.	Applicant’s arguments filed 06/21/2022 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 1, recites the phrase “the plurality of bridges having an opening penetrated through at least one of the plurality of bridges” According to Applicants specification disclosure see Fig. 9 and corresponding para’s the claimed limitation in question appears to encompass a single opening penetrating through multiple bridges which support is not provided in the entire disclosure; rather support is provided for a one-to-one correspondences between the opening and the bridge ( i.e. each of the plurality of the bridges having an opening penetrated through a corresponding one of the plurality of bridges)- see Applicants specification disclosure see i.e. Fig. 3 and 9 and accompanying para’s. 
Claims 4 recites the phrase “wherein the opening is formed in each of the first bridges or each of the second bridges.” According to applicants specification disclosure see Fig. 9 and corresponding para’s, the slits 151 which corresponds to claimed “opening” are only applied to one of the bridges i.e. 154b and not bridge 152b.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-5, 7-12, 17, 23-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG-PUB 20150185960 A1 (hereinafter Kim) in view of over He Zhengda et al. Foreign Application No. CN104035627 (A) (hereinafter He).
 	Regarding claim 1, Kim teaches A display device comprising: a light-emitting device disposed on a substrate (Fig. 2 and Para. [0048]; display layer 200 disposed on substrate 110); an encapsulation unit disposed on the light-emitting device (Fig. 2; encapsulation 300 is disposed on display layer 200); a plurality of touch electrodes disposed on the encapsulation unit (Fig. 2 and Para. [0052], [0093]; touch sensing layer 400 is formed on the encapsulation substrate 300 to sense touch input); a plurality of bridges disposed on the encapsulation unit (Fig. 2, Fig. 6; wherein touch sensing layer as shown in Fig. 5 includes first and second connecting portions 412 and 422 which are all disposed on encapsulation 300), and a routing line connected to the plurality of touch electrodes and disposed along a lateral surface of the encapsulation unit (Fig. 2 and Para. [0080]-[0081]; The touch terminal 710 is attached to the encapsulation substrate 300 and thus electrically connects the touch flexible printed circuit board 700 to the touch sensing layer 400). 
Kim fails to explicitly disclose the plurality of bridges having an opening formed therein; and the plurality of bridges having an opening penetrated through at least one of the plurality of bridges;
However, in the same field of touch panel, He teaches a plurality of bridges (Fig. 2-3 and Para. [0060]; i.e. bridges 32B) each of the bridges having an opening formed therein (Fig. 2-4 and Para. [0060], [0062], [0068]; bridge 32B includes slits 32S in addition to slits 32V); and the plurality of bridges having an opening penetrated through at least one of the plurality of bridges (Fig. 2-4 and 7; slits 32S and 32V penetrates through bridge 32b);
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of He in order to electrically connect the electrode as well as facilitate repair, so that the touch panel can still maintain good performance after repair He-(Para. [0063]).

Regarding claim 2, Kim as modified by He teaches The display device according to claim 1, He further teaches wherein the opening comprises a plurality of openings (Fig. 2-3; slits 32S).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of He in order to facilitate repair, so that the touch panel can still maintain good performance after repair He-(Para. [0063]).

Regarding claim 3, Kim as modified by He teaches The display device according to claim 2, He further teaches wherein the openings are linearly disposed (See Fig. 2-3 slits 32s are linearly disposed).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of He in order to facilitate repair, so that the touch panel can still maintain good performance after repair He-(Para. [0063]).

Regarding claim 4, Kim as modified by He teaches The display device according to claim 1, Kim further teaches wherein the plurality of touch electrodes comprise: a plurality of first touch electrodes arranged in a first direction (Fig. 5 and Para. [0094]; The first touch electrodes 410 may be arranged in a column direction and a row direction); and a plurality of second touch electrodes arranged in a second direction (Fig. 5 and Para. [0094]; the second touch electrodes 420 may also be arranged in a column direction and a row direction), which intersects the first direction (Fig. 5; row direction crossing column direction or vice versa), and the plurality of bridges comprise: first bridges configured to interconnect the first touch electrodes (Para. [0096]; the first touch electrodes 410 arranged in each row are electrically connected to each other via a plurality of first connection portions 412); and second bridges configured to interconnect the second touch electrodes (Para. [0096]; the second touch electrodes 420 arranged in each column are electrically connected to each other via a plurality of second connection portions 422), the second bridges being disposed in a different plane from the first bridges (Para. [0096]; second connection portion arranged in a column direction different form first connection portion arranged in a row direction), and 
Kim fails to explicitly disclose wherein the opening is formed in each of the first bridges or each of the second bridges.
However, in the same field of touch panel, He teaches a plurality of bridges (Fig. 2-3 and Para. [0060]; i.e. bridges 32B) each of the bridges having an opening formed therein (Fig. 2-4 and Para. [0060], [0062], [0068]; bridge 32B includes slits 32S in addition to slits 32V); 
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of He in order to electrically connect the electrode as well as facilitate repair, so that the touch panel can still maintain good performance after repair He-(Para. [0063]).

Regarding claim 5, Kim as modified by He teaches The display device according to claim 4, Kim teaches further comprising: a touch dielectric film disposed between the first bridges and the second bridges (Para. [0101]; insulating layer 430 which corresponds to claimed “dielectric film” is disposed between the first and second connection portion 412 and 422), wherein the first touch electrodes, the second touch electrodes, and the first bridges are disposed on the encapsulation unit (See Fig. 2; touch sensing layer 400 which includes electrodes 410 and 420 and connection potions 412 and 422 are disposed on encapsulation layer 300), the second bridges are disposed on the touch dielectric film (Fig. 6 and 7; connection portion 422 is disposed on insulating layer 430), and the second bridges are connected to the second touch electrodes (Para. [0100]; the second connection portions 422 connecting the second touch electrodes 420), Kim fails to further disclose the second bridges connected to the second touch electrodes are exposed through touch contact holes formed through the touch dielectric film.
However, in the same field of touch panel, He teaches second bridges (bridge electrode 32b) connected to the second touch electrodes are exposed through touch contact holes formed through the touch dielectric film (Para. [0061]; bridge 32b are exposed through contact holes 36H formed through insulating layer 36).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of He in order to electrically connect the electrode He-(Para. [0061]-[0063]).

Regarding claim 7, Kim as modified by He teaches The display device according to claim 4, Kim further teaches wherein the second bridges are disposed between the first touch electrodes, the second touch electrodes, and the encapsulation unit (Fig. 6) 
Kim fails to further disclose and wherein the opening in the second bridges is filled with a touch dielectric film.
However, in the same field of touch panel, He teaches the opening in the second bridges is filled with a touch dielectric film (slits 32s is filled with insulation 36).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim with the teachings of He in order to electrically connect the electrode with each other through the opening He-(Para. [0061]-[0063]).

Regarding claim 8, Kim as modified by He teaches The display device according to claim 4, Kim further teaches wherein at least one of the first bridges, the second bridges, the first touch electrodes, or the second touch electrodes is configured to have a structure in which a plurality of conductive films is stacked (Para. [0104]-[0105]; the first and second touch wires 411 and 421 may include a transparent conductive material such as that forming the first and second touch electrodes 410 and 420 or a low resistive material such as molybdenum (Mo), silver (Ag), titanium (Ti), copper (Cu), aluminum (Al), or molybdenum/aluminum/molybdenum (Mo/Al/Mo).).

Regarding claim 9, Kim as modified by He teaches The display device according to claim 8, Kim further teaches wherein at least one of the conductive films is configured to have a multi-layered structure (Para. [0104]-[0105]).

Regarding claim 10, Kim as modified by He teaches The display device according to claim 8, Kim further teaches wherein at least one of the conductive films is configured to have a multi-layered structure comprising one of Al, Ti, Cu, Mo, ITO, and IZO (Para. [0104]-[0105]; i.e. ITO).

Regarding claim 11, Kim as modified by He teaches The display device according to claim 8, Kim further teaches wherein at least one of the conductive films comprises one of Ti/Al/Ti and Mo/Al/Mo (Para. [0105]; molybdenum/aluminum/molybdenum (Mo/Al/Mo).

Regarding claim 12, Kim as modified by He teaches The display device according to claim 4, Kim further teaches wherein at least one of the first touch electrodes, the second touch electrodes, the first bridges, and the second bridges comprises a mesh-shaped conductive film having an opening formed therein (Para. [0104]; the first and second touch electrodes 410 and 420 may be formed of a transparent conductive material, such as indium tin oxide (ITO), indium zinc oxide (IZO), a thin metal layer such as a silver nanowire (AgNW), a metal mesh, or carbon nanotubes (CNT), but are not limited thereto. The materials of the first and second connection portions 412 and 422 are the same as the materials of the touch electrodes).

Regarding claim 17, Kim as modified by He teaches The display device according to claim 1, Kim further teaches wherein the routing line contacts the lateral surface of the encapsulation unit (Fig. 2 and Para. [0080]-[0081]; The touch terminal 710 is attached to the encapsulation substrate 300 and thus electrically connects the touch flexible printed circuit board 700 to the touch sensing layer 400).

Regarding claim 23, Kim as modified by He teaches The display device according to claim 1, Kim further teaches wherein the routing line is configured to have a structure in which a plurality of routing layers, comprising a lower routing layer and an upper routing layer, is stacked (See Fig. 5 and Para. [0059]; wherein The touch flexible printed circuit board 700 is attached to the encapsulation substrate 300 and includes a touch terminal 710 that electrically connects the touch flexible printed circuit board 700 to the touch sensing layer 400 which comprises upper routing 411 and lower routing 421).

Regarding claim 24, Kim as modified by He teaches The display device according to claim 4, Kim teaches further comprising: a touch pad connected to the routing line (Fig. 5), wherein the touch pad is configured to have a structure in which a plurality of pad layers is stacked (See Fig. 5).

Regarding claim 25, Kim as modified by He teaches The display device according to claim 24, Kim further teaches wherein at least one of the pad layers is configured to have a multi-layered structure (Fig. 5)

Regarding claim 26, Kim as modified by He teaches The display device according to claim 24, Kim further teaches wherein at least one of the pad layers comprises one of Ti/Al/Ti and Mo/Al/Mo (Para. [0104]-[0105]).

Regarding claim 27, Kim as modified by He teaches The display device according to claim 24, Kim further teaches wherein at least one of the pad layers is disposed on a same layer and is made of a same material as at least one of the first bridges or the second bridges (Para. [0099] Referring to FIGS. 6 and 7, the first connection portions 412 connecting the first touch electrodes 410 adjacent to each other are formed on the same layer as the first touch electrodes 410 and are formed of the same material as the first touch electrodes 410).

Regarding claim 28, Kim as modified by He teaches The display device according to claim 24, Kim further teaches wherein a total number of routing lines extending from a left side and a right side of the display device to the touch pad is equal to or different from a total number of routing lines extending from an upper side and a lower side of the display device to the touch pad (See Fig. 5).

Regarding claim 29, Kim as modified by He teaches The display device according to claim 24, Kim teaches further comprising: a thin film transistor connected to the light-emitting device (Fig. 8 and 10; i.e. thin film transistor Qd connected to LD), wherein the thin film transistor comprises: a gate electrode disposed on the substrate (Fig. 8 and 10; wherein Qd comprises gate electrode 124b disposed on substrate 110); an active layer disposed on or under the gate electrode (Fig. 10; active layer 154b disposed under gate electrode 124b); a source electrode connected to the active layer (Fig. 10; source electrode 173b connected to 154b); and a drain electrode connected to the active layer (Fig. 10; drain electrode 175b connected to 154b).

Regarding claim 30, Kim as modified by He teaches The display device according to claim 29, Kim further teaches wherein the routing line and the touch pad, disposed at an outer edge of the substrate (See Fig. 5), are disposed on one of a plurality of dielectric films located between the light-emitting device and the substrate (Fig. 10 in view of Fig. 4; wherein touch sensing layer 400 which includes routing and touch pads is disposed on thin film display layer 200 which includes dielectric film 140 which is disposed between LD and substrate 110).


    PNG
    media_image1.png
    487
    681
    media_image1.png
    Greyscale

Regarding claim 33, Kim as modified by He teaches The display device according to claim 1, Kim further teaches wherein a distance between the substrate and the routing line is smaller than a distance between the substrate and the plurality of touch electrodes (See Fig. 2 above wherein distance between routing line 710 and substrate 110 is shorter than distance between touch sensing layer 400 and substrate 110). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by He as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in re Aller, 105 USPQ, 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by He and further in view of Son et al. US PG-PUB 20150185928 A1 (hereinafter Son).
Regarding claim 6, Kim as modified by He teaches The display device according to claim 4, Kim teaches further comprising: a touch dielectric film disposed between the first bridges and the second bridges (Para. [0101]; insulating layer 430 which corresponds to claimed “dielectric film” is disposed between the first and second connection portion 412 and 422), wherein the second bridges are disposed on the encapsulation unit (See Fig. 2; touch sensing layer 400 which includes electrodes 410 and 420 and connection potions 412 and 422 are disposed on encapsulation layer 300), and the second touch electrodes are connected to the second bridges (Para. [0100]; the second connection portions 422 connecting the second touch electrodes 420), 
He further teaches the second touch electrodes connected to the second bridges exposed through touch contact holes formed through the touch dielectric film (See Para. [0061]; The insulating layer 36 can be a patterned insulating layer, which respectively covers the corresponding first bridging electrodes 32B, and has a plurality of contact holes 36H partially exposing the first bridging electrodes 32B, so that the first sensing electrodes 341 can be connected with each other through the contact holes 36H. The exposed first bridge electrodes 32B are in contact and electrically connected)
Kim as modified by He fails to further disclose the arrangement of the first touch electrodes, the second touch electrodes, and the first bridges are disposed on the touch dielectric film. 
However, in the same field of touch panel, Son teaches the first touch electrodes, the second touch electrodes, and the first bridges are disposed on the touch dielectric film (Fig. 3b; wherein the bridge 133, electrodes 153 and 155 are disposed on insulation 140), 
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim as modified by He with the teachings of Son in order to electrically connect the electrode Son-(Para. [0074]).

6.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by He and further in view of Han et al. US PG-PUB 20160117031 A1 (hereinafter Han).
Regarding claim 13, Kim as modified by He teaches The display device according to claim 12, Kim as modified by He fails to further teach wherein the mesh-shaped conductive film overlaps a bank configured to define a light-emitting region of the light-emitting device. 
However, in the same field of touch integrated display, Han teaches having a mesh-shaped conductive film which overlaps a bank configured to define a light-emitting region of the light-emitting device (Fig. 8 mesh electrode in view of Fig. 13 and Para. [0129]; The first sub-line electrode 821, the second, third and fourth sub-line electrodes are disposed so as to be overlapped with the bank layer 1004).
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Kim as modified by He with the teachings as taught by Han, in order to improve the visibility of the organic light emitting display device Han-(Para. [0129]).

Regarding claim 14, Kim as modified by He and Han teaches The display device according to claim 13, Han further teaches wherein the opening overlaps the light-emitting region (Fig. 13; touch panel 800 which comprises mesh electrodes overlaps organic light emitting element 1003).
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Kim as modified by He with the teaches as taught by Han, in order to improve the visibility of the organic light emitting display device Han-(Para. [0129]).

Regarding claim 15, Kim as modified by He and Han teaches The display device according to claim 13, Han further teaches wherein the bank is disposed such that the opening has a diamond shape (See Fig. 8; diamond shape).

Regarding claim 16, Kim as modified by He and Han teaches The display device according to claim 13, Han further teaches wherein the mesh-shaped conductive film is disposed along the bank (Fig. 13).

7.	Claims 21-22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by He and further in view of Lee US PG-PUB 20140145979 A1 (hereinafter Lee).
Regarding claim 21, Kim as modified by He teaches The display device according to claim 1, Kim as modified by He fails to further disclose wherein the display device is bendable and curvable.
However, in the same field of touch integrated display, Lee teaches wherein the display device is bendable and curvable (Para. [0076], [0086]).
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Kim as modified by He with the teachings as taught by Lee, in order to enhance user’s experience as well as provide a simplified manufacturing process Lee-(Para. [0086]).

Regarding claim 22, Kim as modified by He and Lee teaches The display device according to claim 21, Lee further teaches wherein an organic layer is disposed in a bendable and curvable region of the display device (Para. [0076]).

Regarding claim 34, Kim as modified by He teaches The display device according to claim 1, Kim as modified by He fails to further disclose wherein the encapsulation unit comprises first inorganic encapsulation layer and a second inorganic encapsulation layer that face each other in a state in which an organic encapsulation layer is disposed therebetween, the second inorganic encapsulation layer is disposed so as to cover an upper surface and a lateral surface of the organic encapsulation layer, and the organic encapsulation layer is disposed so as to cover an upper surface and a lateral surface of the first inorganic encapsulation layer.
However, in the same field of touch integrated display, Lee teaches encapsulation unit comprises first inorganic encapsulation layer and a second inorganic encapsulation layer that face each other in a state in which an organic encapsulation layer is disposed therebetween (Fig. 2 and Para. [0049]; encapsulation layer 200 comprises inorganic layers 211, 223 and 233 which faces organic layers 213 and 231), the second inorganic encapsulation layer is disposed so as to cover an upper surface and a lateral surface of the organic encapsulation layer (Fig. 2; i.e. inorganic layer 233 covers upper and side surface of organic layer 231), and the organic encapsulation layer is disposed so as to cover an upper surface and a lateral surface of the first inorganic encapsulation layer (Fig. 2; wherein organic layer 231 covers upper and side of inorganic layer 223 and 211).
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Kim as modified by He with the teachings as taught by Lee, in order to enhance manufacturing by sealing the display preventing external moisture from sipping in Lee-(Para. [0075]).

8.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by He and further in view of Kim US PG-PUB 20160126498 A1 (hereinafter Kim498).
Regarding claim 31, Kim as modified by He teaches The display device according to claim 30, Kim further teaches wherein the dielectric films comprise: a gate dielectric film disposed on the gate electrode and the active layer of the thin film transistor (See Fig. 10; 160); a passivation film disposed between the source electrode and the drain electrode and the active layer of the thin film transistor (Fig. 10; passivation layer 180 disposed between 173b and 17b), and also teaches having a planarization layer (Fig. 10 and Para. [0122]; buffer 120 corresponds to claimed “planarization layer”),  Kim as modified by He fails to explicitly disclose the arrangement of the planarization layer disposed on the source electrode and the drain electrode.
However, in the same field of display, Kim498 teaches the arrangement of the planarization layer disposed on the source electrode and the drain electrode (Fig. 2; 228 is disposed between source electrode 223 and the drain electrode 224).
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Kim as modified by He with the teachings as taught by Kim498, in order to reduces parasitic capacitance occurring among the anode, the thin-film transistor, the gate lines and the data lines while providing a desired surface for the anode Kim498-(Para. [0068]).

Regarding claim 32, Kim as modified by He and Kim498 teaches The display device according to claim 31, Kim further teaches wherein the routing line overlaps at least one of the gate dielectric film, the passivation film, a bank configured to define a light-emitting region of the light-emitting device, the planarization layer, and the encapsulation unit at the outer edge of the substrate (See Fig. 2; routing line 710 overlaps encapsulation 300 at the edge of substrate 110).


Conclusion
9.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628